 


109 HR 4021 IH: To permit statues honoring citizens of the District of Columbia to be placed in Statuary Hall in the same manner as statues honoring citizens of the States are placed in Statuary Hall, and for other purposes.
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4021 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Ms. Norton introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To permit statues honoring citizens of the District of Columbia to be placed in Statuary Hall in the same manner as statues honoring citizens of the States are placed in Statuary Hall, and for other purposes. 
 
 
1.Placement of statues of citizens of District of Columbia in Statuary Hall
(a)In generalSection 1814 of the Revised Statutes of the United States (2 U.S.C. 2131) is amended by adding at the end the following new sentence: For purposes of this section, the term State shall include the District of Columbia..
(b)Conforming amendment regarding procedures for replacement of statuesSection 311 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 2132), is amended by adding at the end the following new subsection:

(f)For purposes of this section—
(1)the term State shall include the District of Columbia; and
(2)in the case of the District of Columbia, the Council of the District of Columbia shall be treated as the legislature and the Mayor of the District of Columbia shall be treated as the Governor.. 
 
